Citation Nr: 1222482	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot disability, described as residuals of a stress fracture to the left heel calcaneal bone.

2.  Entitlement to a rating in excess of 10 percent for right foot disability, described as residuals of a stress fracture to the right heel calcaneal bone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's claim for a compensable rating for bilateral foot disability, described as residuals of stress fracture to the calcaneal bones.  After the Veteran perfected an appeal of this denial, by rating decision dated in May 2010, the RO in Seattle, Washington separated the Veteran's foot disabilities and assigned separate, 10 percent ratings for each heel/foot effective August 17, 2006.  

Although, in December 2011, the Veteran requested a videoconference hearing before the Board and, in May 2012, confirmed that he would attend such hearing, he failed to attend his hearing scheduled for June 2012.  His request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on this appeal is warranted.

At the outset, the Board notes that in September 2010, prior to transfer of this appeal to the Board, the RO obtained VA treatment records from the VA Medical Center (VAMC) in Long Beach, California dated from April 2010 through September 2010.  However, in its November 2011 readjudication of the Veteran's increased rating claims (as reflected in a supplemental statement of the case (SSOC)), the RO only noted consideration of VA treatment records dated from April 2010 through June 24, 2010.  Thus, it appears that records dated from June 24, 2010 through September 17, 2010 were not considered.  Under these circumstances, the Board has no alternative but to remand the claims on appeal for the RO to consider them in light of these additional VA treatment records, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

The Board finds that remand is also necessary for additional VA examination to ensure adequate evidence is of record to adjudicate the claims on appeal.  Specifically, additional examination of the Veteran's feet is necessary in light of a December 2011 written statement indicating use of a wheelchair because of worsening foot pain.  The Board notes that when there is assertion or evidence 
of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  Here, the most recent VA foot examination, dated in October 2011, reflects that the Veteran reported only using a cane for ambulation.  Thus, the Board finds that the December 2011 statement raises an issue as to whether there has been an increase in the severity of the Veteran's foot disability since his last examination.  

Additional examination is further needed in light of VA treatment records which note symptomatology such as permanent muscle contraction of the toes due to an altered gait.  See VA Orthotics Note dated May 19, 2010.  Such signs and symptoms were not discussed in any of the VA examination reports of record and it is unclear whether such is related to his service-connected heel stress fractures and if so, what, if any, impact these symptoms have on the Veteran's functional use of his feet.  Thus, additional medical evidence is needed to address such questions.  

To ensure that the record before the examiner (and the Board) is complete, the RO/AMC should obtain any outstanding treatment records from the Long Beach VA Medical Center (VAMC) since September 2010.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Long Beach VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's feet since September 2010.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA foot examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported.  

a. The examiner should conduct a thorough orthopedic foot examination of the Veteran's right and left feet and describe all symptomatology associated with service-connected residuals of stress fractures of the calcaneal bones in each foot.  The examiner should document any limitation of motion, including any limitation of motion due to pain and any functional loss pertaining to the either foot, including due to pain or weakness, and to document all objective evidence of those symptoms, including any related muscle atrophy.  

b. In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

c. In discussing any functional loss, the examiner should specifically comment on what, if any, impact permanent muscle contraction of the toes has on the Veteran's functional use of his feet and whether such muscle contraction is related to his service-connected heel stress fractures.  See VA Orthotics Note dated May 19, 2010.  

d. Finally, the examiner should comment on whether the Veteran's service connected bilateral calcaneal stress fractures have resulted in loss of use of either foot.  (Loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance).

The medical basis for any opinion expressed and should be set forth.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record (including any VA treatment records dated since June 24, 2010) and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


